Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s Arguments/Remarks filed 8/22/2022 have been fully considered but they are not persuasive. 
Applicant argues, see Remarks, pg(s). 5-6, that: the combination of Jung, Amaya, and Watanabe fails to teach or suggest at least "[a]n ultraviolet sterilization device comprising ... a flow channel pipe ... having a fluid inflow side mouth portion and a fluid outflow side mouth portion" and "the ultraviolet irradiation unit being arranged in the position where an end part of the casing body on the side of the ultraviolet emission opening is opposite to the opening of the outflow side mouth portion or in the inflow side mouth portion beyond the opening of the mouth portion of the outflow side flow channel," as recited in claim 14, nor does the rejection make any arguments to that effect. 
In response to item(s) 2 above, the examiner disagrees. The examiner is giving the claims their broadest reasonable interpretation. 
JUNG et al. (WO 2017052067 A1) discloses the ultraviolet irradiation unit (figs. 3-5, 400) (1400) being arranged in “the” position where an end part of the casing body (440, 460, 450, 470) on the side of the ultraviolet emission opening (at 470) is “opposite” (see figs. 4-5 and figs. 13-14; 400/1400 relative to 200, 300) to the opening of the outflow side mouth portion (200 or 300) or in the inflow side mouth portion (200 or 300)  “the mouth portion” of the outflow “side flow channel”.  
     	But JUNG fails to disclose the casing having an outer diameter dimension that enables the casing to fit within a bore of a joint connected to the flow channel pipe, and the ultraviolet irradiation unit being arranged in “the” position where an end part of the casing body on the side of the ultraviolet emission opening is beyond the opening of “the mouth portion” of the outflow “side flow channel”.  
    	AMAYA (WO 2017221733 A1), discloses a UV sterilizer (abstract) with  
a casing (figs. 1-3; 11/11a) having an outer diameter dimension that enables the casing (11/11a) to fit within a bore (in 132b) (in 13a) of a joint (joint connecting to/of between 132a, 132b and un-labelled orthogonal flow pipe) (pg. 31) (pg. 32) connected to the flow channel pipe (not-illustrated but connecting to/of 132a, 132b and un-labelled orthogonal flow pipe between 132a, and 132b), and the ultraviolet irradiation unit (11) being arranged in “the” position where an end part of the casing body (11/11a) on the side of the ultraviolet emission opening is beyond (figs. 1 and 3; 11,/12 relative to un-labelled orthogonal flow pipe between 132a, and 132b) the opening of “the mouth portion” of the outflow “side flow channel” (un-labelled orthogonal flow pipe between 132a, and 132b),
(pg 32 Note joint portion having two L-shaped sides connects 132a and 132b).
(pg. 31, Note The branch pipe 13b is connected to a connection port provided in the main pipe 13a by a joint or the like, for example.).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 14 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites the limitation “the mouth portion” of the outflow “side flow channel”. There is insufficient antecedent basis for this limitation in the claim.  Claim 14 previously introduces “a fluid inflow side mouth portion “, “a fluid outflow side mouth portion”, “the outflow side mouth portion”, and “the inflow side mouth portion”.  It is unclear/indefinite what “the mouth portion” is referring to and what “the outflow side flow channel” is referring to.  Claims 15-17 depend upon claim 14 and are thus indefinite as well.
Claims 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites the limitation “the flow channel”. There is insufficient antecedent basis for this limitation in the claim.   Is “the flow channel” referring to “the flow channel pipe”?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 14-16 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over JUNG et al. (WO 2017052067 A1) (see attached machine translation) in view of AMAYA (WO 2017221733 A1) (see attached machine translation).
Regarding claim 14, JUNG discloses an ultraviolet sterilization device (figs. 3-5, 400) (figs. 8-14; 1400) comprising 
an ultraviolet irradiation unit (400) (1400) and a flow channel pipe (200, 300), 
the ultraviolet irradiation unit (400) (1400), comprising: 
a casing (440, 460, 450, 470) ; 
a light source (420, 423) emitting ultraviolet rays arranged in the casing; and 
an ultraviolet transmitting body (450) arranged between an ultraviolet emission opening (at 470) of the casing (440, 460, 450, 470) and the light source (420, 423),
 the casing (440, 460, 450, 470) having an outer diameter dimension that enables the casing to fit within a bore (in 430 of 400 /1400) of a joint (1410, 1417) 
the flow channel pipe (200, 300) having a fluid inflow side mouth portion (200 or 300) and a fluid outflow side mouth portion (200 or 300), 
the ultraviolet irradiation unit (400) (1400) being arranged in “the” position where an end part of the casing body (440, 460, 450, 470) on the side of the ultraviolet emission opening (at 470) is “opposite” (see figs. 4-5 and figs. 13-14; 400/1400 relative to 200, 300) to the opening of the outflow side mouth portion (200 or 300) or in the inflow side mouth portion (200 or 300)  “the mouth portion” of the outflow “side flow channel”.  
     	But JUNG fails to disclose the casing having an outer diameter dimension that enables the casing to fit within a bore of a joint connected to the flow channel pipe, and the ultraviolet irradiation unit being arranged in “the” position where an end part of the casing body on the side of the ultraviolet emission opening is beyond the opening of “the mouth portion” of the outflow “side flow channel”.  
    	AMAYA, however, discloses a UV sterilizer (abstract) with  
a casing (figs. 1-3; 11/11a) having an outer diameter dimension that enables the casing (11/11a) to fit within a bore (in 132b) (in 13a) of a joint (joint connecting to/of between 132a, 132b and un-labelled orthogonal flow pipe) (pg. 31) (pg. 32) connected to the flow channel pipe (not-illustrated but connecting to/of 132a, 132b and un-labelled orthogonal flow pipe between 132a, and 132b), and the ultraviolet irradiation unit (11) being arranged in “the” position where an end part of the casing body (11/11a) on the side of the ultraviolet emission opening is beyond (figs. 1 and 3; 11,/12 relative to un-labelled orthogonal flow pipe between 132a, and 132b) the opening of “the mouth portion” of the outflow “side flow channel” (un-labelled orthogonal flow pipe between 132a, and 132b),
(pg 32 Note joint portion having two L-shaped sides connects 132a and 132b).
(pg. 31, Note The branch pipe 13b is connected to a connection port provided in the main pipe 13a by a joint or the like, for example.).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of JUNG, with the casing having an outer diameter dimension that enables the casing to fit within a bore of a joint connected to the flow channel pipe, and the ultraviolet irradiation unit being arranged in “the” position where an end part of the casing body on the side of the ultraviolet emission opening is beyond the opening of “the mouth portion” of the outflow “side flow channel”, as taught by AMAYA, to use as a substitution of/and/or in addition to one known UV irradiator position configuration for another to obtain predictable UV irradiation and sterilization results and/or to use as a substitution of one known fluid flow configuration (i.e. a  reservoir) for another (i.e. the casing filling into a flow pipe joint) to obtain predictable fluid flow and sterilization results.
     
 
Moreover, regarding claim 15, AMAYA discloses the flow channel pipe (not-illustrated but connecting to/of 132a, 132b and un-labelled orthogonal flow pipe between 132a, and 132b) (pg. 31) (pg. 32), includes a joint (apparently previously introduced in claim 14 above) (joint connecting between 132a, 132b and un-labelled orthogonal flow pipe) (pg. 31) (pg. 32), 
the joint (joint connecting between 132a, 132b and un-labelled orthogonal flow pipe) (pg. 31) (pg. 32) includes the second mouth portion (fig. 3; of 132a left side) connected to the inflow side flow channel pipe, the third mouth portion (un-labelled orthogonal flow pipe between 132a/132b) connected to the outflow side flow channel pipe and the first mouth portion (right side of 132b at UV light 11) opposed to the second mouth portion (132a left side), 
the inflow side mouth portion is the second mouth portion (132a left side), 
the outflow side mouth portion is the third mouth portion (un-labelled orthogonal flow pipe between 132a/132b), and 
the ultraviolet irradiation unit (11) is provided at a first mouth portion (right side of 132b at UV light 11) with an ultraviolet emission opening (12, 11a, 11) side housing end portion facing toward the second mouth portion (132a left side); and is obvious for the reasons discussed supra with reference to claim 14, see previous.

Regarding claim 16, JUNG discloses wherein the ultraviolet sterilization device (figs. 3-5, 400) (figs. 8-14; 1400) is arranged at a lowest position (figs. 4-5, 400) (figs. 11-14, 1400) in “the flow channel” (between 200 to 300).  

Moreover, regarding claim 16, AMAYA discloses wherein the ultraviolet sterilization device (figs. 1-3, 11) is arranged at a lowest position (depending on the pipe orientation 11 can be above or at a lowest point) in “the flow channel” (between/of 132a/132b and/or 13a/13b)

2.	Claim(s) 17 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over JUNG et al. (WO 2017052067 A1) in view of AMAYA (WO 2017221733 A1); hereinafter “the combined references”, as applied to claim 14 or 15 above, and further in light of WATANABE (WO 2018074359 A1) (see attached machine translation).
Regarding claim 17, AMAYA discloses wherein the ultraviolet irradiation unit (fig. 3, 11) including the ultraviolet transmitting body (11a and/or 12) which is a condenser lens (12) (pg. 29 Note converges UV rays) is fitted in the first mouth portion (of 132a or 132b) of the joint (pg 31) (pg 32) (pg 32 Note joint portion having two L-shaped sides connects 132a and 132b);, 
     	But the combined references fail to disclose an inner diameter dimension of the second mouth portion of the joint becomes smaller toward the first mouth portion.
WATANABE, however, discloses that an inner diameter dimension of the second mouth portion (of/for 20’s 30) of the joint becomes smaller toward the first mouth portion (for 12, 11 and/or for 320’s 30).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of the combined references, with the claimed inner dimension, as taught by WATANABE, to use as a substitution of one known joint configuration for another (i.e. with an inner diameter dimension of the second mouth portion of the joint becomes smaller) to obtain predictable UV irradiation/sterilization results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881